Citation Nr: 1614111	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to January 1995.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for PTSD.  The case has since been returned to the RO in Indianapolis, Indiana.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for a psychiatric disorder, to include PTSD.


FINDING OF FACT

The evidence of record does not show that the Veteran has a current psychiatric disorder, to include PTSD, that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a July 2009 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  The Veteran was also notified that despite efforts to obtain Social Security Administration (SSA) disability records, SSA responded by stating that there were no medical records on file.

Additionally, the Veteran was provided a VA examination in February 2010.  For the reasons that will be discussed in detail in the analysis section below, this examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his PTSD is related to his active duty service.  He states that while stationed in Iraq from January to May 1991, he was under the constant stress of sleep deprivation and was consistently on alert status from scud attacks.  He also stated that constantly being ordered to take anthrax pills left him immobilized in fetal position on his cot.  See 9/4/09 Statement in Support of Claim for PTSD.  He claims that living in conditions that posed a serious threat to his life caused adverse problems.  Specifically, he states that he is only able to sleep four to five hours a night since the Gulf War and has difficulty falling asleep.  See 9/4/09 Statement in Support of Claim.  He also reports times when he has nightmares of running for cover from the many scud attacks and wakes up sweating and breathing heavily.  See 10/18/12 Correspondence.

A review of the service treatment records (STRs) reveals no complaints, diagnosis, or treatment for any psychiatric symptoms.  These records include an August 1992 Report of Medical Examination where the Veteran was described as a healthy male without complaints; and a September 1992 Report of Medical Examination, which reflects a normal psychiatric evaluation. 

While the STRs did not include a report of examination upon separation from service, a VA general medical examination was conducted in October 1994, within one year of service separation.  The report of this examination did not note any psychiatric complaints or diagnoses, and examination of the nervous system included the following comment: " . . . Psychiatric - the patient is alert and oriented and appropriately responsive to questioning."   

A February 2010 VA examination report indicated a thorough review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The VA examiner referred to VA treatment records that reflected the Veteran's complaints of sleeping four to five hours a night and occasional nightmares in January 2010, as well as a negative PTSD screening in February 2010.  At the VA examination, the Veteran stated that he did not remember dreams and denied any current mental health symptoms.  On objective examination, the VA examiner found that he had no behavioral or social changes, re-experiencing, or heightened physiological arousal due to active duty service, and stated that his symptoms were rare, mild, and lasted minutes.  Accordingly, she stated that the Veteran did not meet the DSM-IV criteria for PTSD and did not diagnose him with any other psychiatric disorder.  Rather, the Axis I diagnosis was "Alcohol abuse, moderate, chronic, currently in remission. 

Based on review of all of the evidence, both lay and medical, the Board finds that the Veteran does not have a current diagnosis of a psychiatric disorder.  The February 2010 VA examiner found no diagnosis of any psychiatric disorder.  In fact, although the Veteran claimed sleep impairment and occasional nightmares, he did not indicate that he was currently receiving treatment for any psychiatric disorder and denied any mental health symptoms at his VA examination.

The Veteran filed his compensation claim specifically for PTSD.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran is competent to describe in-service events or stressors and to describe his symptoms and impact on his activities of daily living.  However, he is not competent to diagnose his psychiatric disability, if any, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  The Veteran has no such expertise.  See 38 C.F.R. § 3.159 (a)(1).  Furthermore, there is no other competent evidence that suggests that the Veteran has a current psychiatric disorder.

Additionally, the Board notes the Veteran's contentions that the VA examination is stale due to the passage of time, and that the case should be remanded to obtain a new examination.  However, there is no duty to remand simply because of the passage of time if an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  However, the evidence of record contains no competent or credible lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability.  As such, the Board finds it unnecessary to remand for a new VA examination.

Additionally, the Board addresses the Veteran's allegations that the February 2010 VA examiner did not thoroughly examine him and was unprofessional.  With respect to the adequacy of the examination, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Furthermore, the Board finds the VA examination report to be adequate given the amount of time spent reviewing the Veteran's medical records and claims file, noting relevant treatment records, and interviewing the Veteran.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current psychiatric disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


